DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 15 objected to because of the following informalities:
Claim 7 recites the phrase “the used” in line 5.  It appears as if this phrase should be replaced with the phrase - - the user - -.
Claim 15 recites the phrase “social medial” in line 2.  It appears as if this phrase should be replaced with the phrase - - social media - -.
Appropriate correction is required.


Allowable Subject Matter
Claims 1-6, 8-14 and 16-20 are allowed.
Claims 7 and 15 would be allowable if rewritten or amended to overcome the claim objections set forth above.

The following is an examiner’s statement of reasons for allowance: 

The prior art of record, neither singly or in combination, discloses a method or system configured for providing access to a digital content distribution platform comprising: receiving a request for initial access of a user to a digital content distribution platform; granting access to the digital content distribution platform wherein granting access to a digital content distribution platform comprises providing the user with a line of credit usable by the user to purchase access to digital content, the line of credit comprising a limit of the line of credit and wherein the line of credit is configured to renew at least a portion of the line of credit when a debt accrued in the line of credit is satisfied wherein a selected digital content file is provided if the limit of the line of credit exceeds an associated cost of the file.

Fang et al. (8,955,006) appears to be the closest prior art.  Fang allows a user to build a line of credit however the line of credit does not allow for a debt to be accrued and the user is provided with the content if they have enough credit accrued, not if the content has a cost less than the credit limit.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fang et al. (8,955,006) (note building of line of credit from viewing advertisements, however, the line of credit does not allow for a debt to be accrued); Soicher (US 2008/0221986) (note how digital content is exchanged for credits earned by user at a future time); Morris et al. (8,868,444) (note how users are rewarded with credit for promoting a digital content delivery platform); Jones (US 2005/0027616); Anderson (US 2010/0228613) and Maetz (US 2006/0168617).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636